number release date id office uilc cca_2008102717274750 ---------------- from -------------------- sent monday date pm to ---------------------- cc subject re ---------- - there are a number of cases you can look at that treat abandonment as an identifiable_event establishing worthlessness for example 77_tc_992 the final question to be considered is whether the right of benwest to receive payment from gavilan became worthless in generally sec_165 allows a deduction for a loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise to be allowable a loss must be evidenced by closed and completed transactions which are fixed by identifiable events and actually sustained during the taxable_year sec_1_165-1 and d income_tax regs such events include a sale an abandonment or other acts or events which reflect the fact that the property is worthless sec_1_165-1 sec_1_165-2 income_tax regs 46_bta_1201 affd sub nom 134_f2d_685 4th cir 950_f2d_209 5th cir additionally the abandonment in rhodes was only one of several factors the court considered in searching for an identifiable_event establishing worthlessness rhodes stands for the proposition that abandonment is not the exclusive way to establish worthlessness of an asset the title to which remains vested in the taxpayer in denman v brumback relied on by the commissioner the taxpayer confirmed his subjective determination of worthlessness by abandoning real_estate and writing it off those were overt and objective affirmations by the taxpayer of the subjective determination of worthlessness the proesel court clearly based its holding on an analysis of the value or absence of value of the asset supporting the conclusion that a taxpayer is not necessarily required to abandon an asset in order to take a loss deduction based on worthlessness rhodes and proesel establish that although an act of abandonment by the taxpayer may be one of several factors in the analysis of whether the taxpayer's subjective determination of an asset's worthlessness is sustainable abandonment is not an indispensable requirement for a worthlessness deduction under code sec_165 mccarthy v united_states 129_f2d_84 7th cir 32_tc_775 671_f2d_1028 7th cir 134_f2d_685 4th cir 227_fsupp_30 d cal 62_tc_59 t c 66_tc_962 t c jupiter corp v united_states cl_ct ct_cl if the taxpayer thought the stock was not worthless then it must have made some sort of gift or capital_contribution it wouldn't have a loss --------
